DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) filed 12/01/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 18, 31, and 55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davey (US 2014/0358520).

Regarding Claim 1, Davey discloses:
A device (300 of Fig. 3; [0015] An example system 300 that filters online audio is illustrated in FIG. 3.), comprising: 
at least one processor; and storage accessible to the at least one processor and comprising instructions executable by the at least one processor (Fig. 3: desktop computer/laptop/mobile 
present a graphical user interface (GUI) on a display accessible to the at least one processor (user interface 304 of Fig. 3), the GUI comprising an option at which an end user can enter a user-defined keyword for which to monitor as being included in various audio contents (abstract: parameters received by a user interface. [0016], The user interface 304 can accept input from a user 308 and/or it 304 can also provide parameter suggestions to the user 308. [0017] In one scenario, the parameters 314 include words that the user 308 desires to have filtered.); 
subsequent to the end user entering the user-defined keyword via the GUI, access first audio content ([0016] filter 302 receives audio); 
present a first portion of the first audio content at a first volume level ([0014], audio from the audio device 204 is sent to the filter device 206 and, based on the filtering parameters (e.g., parental control parameters, etc.), the audio is filtered or not; [0016]The filter 302 receives audio and filters the audio based on parameters that can be provided by the user interface 304 to yield filtered audio for real-time online activities (e.g., video chatting, gaming, etc.). Note for example, when the audio does not match the filtering parameters, the audio is output unmuted); 
determine at least a first parameter related to the first audio content, the first parameter comprising the user-defined keyword being indicated in the first audio content ([0017], the comparator 312 compares the converted speech to prohibited words from the parameters 314.); 
based on the determination of the first parameter, determine a second volume level at which to present a second portion of the first audio content, the second volume level being less than the first volume level, the second portion of the first audio content comprising the user-defined keyword ([0017], Matches/near matches in the comparator 314 are passed to the filtering muted/removed from the outgoing filtered audio. Here, Examiner notes, the first portion of the first audio content could be the portion of the audio that does not contain matching keyword, and once another portion is found to contain matching keyword (the second portion), then the second volume level (mute) is applied; Note Applicant’s disclosure itself interprets muting as a form of “low volume level”-“To set the default low volume level, the user may enter a1201-358 25RPS920190192-US-NPnumber from a predetermined volume level scale into input box 606 or select the mute selector 608 to establish zero/muting as the default low volume level.”); and 
present, using the device and based on the determination of the first parameter, the second portion of the first audio content at the second volume level ([0016], The filter 302 receives audio and filters the audio based on parameters that can be provided by the user interface 304 to yield filtered audio for real-time online activities (e.g., video chatting, gaming, etc.).).
Claim 11 is rejected under the same grounds as claim 1 above.
Claim 18 is rejected under the same grounds as claim 1 above.
Regarding Claim 31, Davey discloses the device of claim 1, comprising the display ([0012] The real-time monitoring system can be integrated on a server side where games are hosted and a parent can log-in (e.g., via a browser page and the like) to set a desired filtering level. A system can also be located within a gaming device and/or computing device itself.)

Claim 55 is rejected under the same grounds as claim 31 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 40-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davey (US 2014/0358520) in view of Madathodiyil et al. (hereinafter “Mada”, US 2013/0128119).
Regarding Claim 40, Davey discloses the device of Claim 1, wherein the GUI is a first GUI, wherein the option is a first option ([0011], The amount and/or level of the filtering can be determined by parental controls, user controls and/or automated controls and the like through the setting of parameters for the filter.), but fails to explicitly detail wherein the first GUI is presented responsive to selection of a second option from a second GUI different from the first GUI, the second GUI being a settings GUI at which one or more settings related to audio content presentation are settable. 
Note [0013] of Davey discloses “Although applicable to online gaming, the techniques herein can also be utilized for other online activities which incorporate audio as part of their activity and, thus, are not limited to just gaming”. 
Mada teaches wherein the first GUI is presented responsive to selection of a second option from a second GUI different from the first GUI, the second GUI being a settings GUI at which one or more settings related to audio content presentation are settable (See Fig. 7A for example, with “ADVANCED” button; [0070], By hitting the ADVANCED button, the user may alter the other settings, such as all those described above with respect to rule tables 500.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the GUI as taught by Mada with the audio filtering device of Davey, because doing so would have provided a way to customize the volume for users based on different criteria ([0067] of Mada).

claim 41, in addition to the elements stated above regarding claim 40, the combination further discloses: the device of Claim 40, wherein the second GUI comprises a third option different from the first and second options, the third option being selectable to set the device to present different parts of a given audio content at different volume levels based on whether one or more of the different parts comprise content that conforms to one or more parameters for changing volume level (See Fig. 7 along with Fig. 5A-5C of Mada, which details volume level are customized based on, for example, channel currently being played, genre, etc.).  
Regarding claim 42, in addition to the elements stated above regarding claim 40, the combination further discloses: the device of Claim 40, wherein the second GUI comprises a third option and a fourth option that are both different from the first and second options, the third option being selectable to set the device to monitor for a first type of content as being included in various audio contents being presented at the device for presentation of the first type of content at a relatively lower volume level, the fourth option being selectable to set the device to monitor for a second type of content as being included in various audio contents being presented at the device for presentation of the second type of content at a relatively lower volume level, the first type of content being different from the second type of content (See Fig. 7 along with Fig. 5A-5C of Mada, which details each customization of volume can be based on different genre).  

Regarding claim 43, in addition to the elements stated above regarding claim 42, the combination further discloses: the device of Claim 42, wherein the first type of content relates to financial information ((See Fig. 7 along with Fig. 5A-5C of Mada, which details each customization of volume can be based on different genre)).  

Regarding claim 44, in addition to the elements stated above regarding claim 40, the combination further discloses: the device of Claim 40, wherein the second GUI comprises a third option that is different from the first and second options, the third option being usable to establish a threshold age for sensitive content to be presented at a relatively lower volume level ([0012] of Davey, The interface can be, for example, a web browser page where a user is presented with pre-defined lists based on age, sex, and/or identity of person playing a game and the like. Thus, for example, a parent can just check a single box labeled "age appropriate language for a five year old" or select a customized list created for "Jimmy" and the like.) while one or more people above the threshold age are identified as present within a threshold distance to the device ([0082] of Mada, In the following example, sensor logic 412 determines that (1) John Smith is the current profile (e.g., John is logged in), (2) it is 10 p.m. on Friday, (3) an action film is playing on TV 158, and (4) both John Smith and Joe Smith are present in the room watching TV 158.).  
Claim 45 is rejected under the same grounds as claim 40 above.
Claim 46 is rejected under the same grounds as claim 41 above.
Claim 47 is rejected under the same grounds as claim 42 above.
Claim 48 is rejected under the same grounds as claim 43 above.
Claim 49 is rejected under the same grounds as claim 44 above.
Claim 50 is rejected under the same grounds as claim 40 above.
Claim 51 is rejected under the same grounds as claim 41 above.
Claim 52 is rejected under the same grounds as claim 42 above.
Claim 53 is rejected under the same grounds as claim 43 above.
Claim 54 is rejected under the same grounds as claim 44 above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS H MAUNG/            Primary Examiner, Art Unit 2654